DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/358,323 filed on June 25, 2021.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the amendment filed on June 25, 2021.  Currently claims 17-27 remain in the examination.  

4.	Applicant’s disclosure of related application information provided in the preliminary amendment is acknowledged.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 17, 21-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 10, 14, and 16 of U.S. Patent No. 11,074,489 B1 to Gupta (Applicant, hereinafter “489 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the following claims comparison and analysis would show.


Instant Application

489 patent
Claim 17
A method of improving transaction processing efficiency of an Automated Teller Machine (“ATM”), the method comprising:
capturing transaction information using a keypad embedded in a smart card;
encrypting the transaction information;
storing the encrypted transaction information locally on the smart card;
transferring the encrypted transaction information from the smart card to an ATM using a fest short-range wireless communication channel;
authenticating the smart card at the ATM using a long-range wireless communication channel; and
after successfully authenticating the smart card at the ATM, triggering execution of a transaction at the ATM using the encrypted transaction information without receiving any input from a user of the smart card after transferring the encrypted transaction information from the smart card to the ATM.

Claim 1
A system for improving transaction processing efficiency of an Automated Teller Machine (“ATM”), 

the system comprising a smart card having a thickness not greater than 0.8 mm and a surface area not greater than 86 mm×54 mm and comprising:

a short-range wireless communication interface;

a long-range wireless communication interface; 

a microprocessor; 

a user input system in electronic communication with the microprocessor, the user input system comprising: a mechanical keypad; 

an input controller that captures data entered using the keypad; a voice controller that generates an audio message based on the data captured by the input controller; and an encryption controller that encrypts the data captured by the input controller; and 

executable instructions stored in a non-transitory memory, that when run by the microprocessor: 

establish an authentication communication channel with the ATM using the long-range communication interface; 

self-authenticate the smart card to the ATM using the long-range communication interface; 

establish a secure wireless communication link with the ATM using the short-range communication interface; and 

trigger execution of a transaction at the ATM by transferring the encrypted data to the ATM using the short-range communication interface, thereby improving the transaction processing efficiency of the ATM.

Claim 21
The method of claim 17, wherein the smart card further comprises a voice controller; and
before authenticating the smart card at the ATM using the long-range wireless communication channel, generating an audio message based on the captured transaction information; and waiting for actuation of a target key on the keypad before activating the long-range wireless communication channel.

Claim 10
The smart card of claim 8 further comprising a voice controller;

and the executable instructions stored in the non-transitory memory, 

when run by the microprocessor: 

before activating the wireless communication interface, generate an audio message based on the formulated transaction instructions; and wait for actuation of a target key on the keypad before activating the wireless ATM communication channel.

Claim 22
The method of claim 17, wherein: the long-range wireless communication channel comprises: an inactive state in which the long-range wireless communication channel is unable to transmit data; and an active state in which the long-range wireless communication channel is capable of transmitting data; and the smart card toggles the long-range wireless communication channel from the inactive state to the active state in response to detecting actuation of a target key on keypad.

Claim 16
The smart card of claim 8, wherein: the wireless communication interface comprises: an inactive state in which the wireless communication interface is unable to transmit data; and an active state in which the wireless communication interface is capable of transmitting data; and the microprocessor toggles the communication interface from the inactive state to the active state in response to detecting actuation of a target key on keypad.
Claim 23
The method of claim 17, wherein the transaction information entered using the keypad and encrypted comprises: a personal identification number (“PIN”) associated with the smart card; and an amount of cash desired to be withdrawn from the ATM.

Claim 9
The smart card of claim 8, wherein the data entered using the keypad and encrypted by the microprocessor comprises: a personal identification number (“PIN”) associated with the smart card; and an amount of cash desired to be withdrawn from the ATM.
Claim 24
The method of claim 17, wherein each key on the keypad comprises a braille key descriptor.

Claim 2
The system of claim 1 wherein the keypad comprises mechanical keys and each mechanical key comprises a braille descriptor.
Claim 26
The method of claim 17, wherein the smart card comprises a housing and wherein the housing and the keypad collectively have a thickness that is not greater than .8 millimeters (“mm”).

Claim 14
The smart card of claim 8, wherein the housing and the keypad collectively have a thickness that is not greater than 0.8 millimeters (“mm”).


It is acknowledged that claim 1 of the instant application is limited to a method and claim 1 of 489 patent is limited to a system.  However, in some patent applications, it is practically impossible to distinguish between the device, a method for the device, and a system comprising the device.  In fact, the system or the method presumes that there’s a device for the claimed system and/or the methods.  As shown in underlined section of claim 1 of 489 patent, the system provides the component parts performing the corresponding steps of the method of claim 1 of the instant application.  Accordingly, it is the Examiner’s opinion that claimed subject matter in the instant application and the subject matter presented in claims of 489 patent are not patentably distinct.   Other dependent claims, in some cases, virtually identical to the corresponding claims except claim dependency.  

Allowable Subject Matter
7.	Claims 18-20, 25, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a method of improving transaction between a smart card and ATM wherein information is captured using a keypad embedded in a smart card, and two wireless communication channels – short range one and a long range one is used between the ATM and the smart card, and authenticating the smart card is done with the long range wireless communication channel and transferring data is done using the short range wireless communication channel, and the data being transferred is encrypted.  Such a method between the smart card and ATM is neither disclosed nor suggested by the cited references.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
April 8, 2022